EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The Examiner notes that the following amendment corrects a typographical mistake in claim 9. 

Claim 9, line 6 is amended as follows:  “operating the infusion pump, at least in part, based on the determined at least one”

Examiner’s Statement of Reasons for Allowance
The subject matter of independent claim(s) in the amendment submitted on 4/24/2019 and in view of the Examiner’s Amendment contained in the present Action, could either not be found or was not suggested in the prior art of record. With respect to claims 1, the prior art of record does not disclose or render obvious at the effective filing date of the invention: the feature of providing a first fluid through a first chamber and an output port of a micro-infusion device with an infusion pump; providing a second fluid into the first chamber from a port that is fluidly coupled to the first chamber; displacing, by providing the second fluid, a portion of the first fluid in the first chamber into a second chamber; and providing the second fluid from the first chamber through the output port with the infusion pump, as recited in claim 1, in combination with the other elements recited in the independent claim(s).
The closest relevant art is: U.S. Patent No. 5,267,964 to Karg, which discloses a method, comprising: providing a fluid (fluid 11) through a first chamber (cavity 32) and an output port (at needle 54) of a micro-infusion device (device 10) with an infusion pump (motor driven syringe 16); providing the fluid into the first chamber (cavity 32) from a port (at 22) that is fluidly coupled to the first chamber (cavity 32); displacing, by providing the fluid, a portion of the fluid in the first chamber (cavity 32) into a second chamber (reservoir of syringe 16); and providing the fluid from the first chamber (cavity 32) through the output port (needle 54) with the infusion pump (motor driven syringe 16), but Karg does not teach the features discussed above as recited in the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611.  The examiner can normally be reached on Monday-Friday, 10:00 am-6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMBER R STILES/Primary Examiner, Art Unit 3783